Citation Nr: 1752168	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-07 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for cause of death.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active military duty from September 1958 to September 1967.  Unfortunately, the Veteran died in March 2005.  The Appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Milwaukee VA Pension Center, which denied reopening a previously denied entitlement to service connection for cause of death.  

The Appellant testified at a videoconference hearing before the undersigned Veteran Law Judge, in September 2017, and transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement for service connection for cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. A February 2007 rating decision that denied service connection for cause of death became final because the appellant did not file a timely substantive appeal (VA form 9). 

2. Evidence received since the February 2007 rating decision, relates to a previously unestablished element of the claim and raises a reasonable probability of substantiating the claim.


CONCLUSIONS OF LAW

1. The February 2007 rating decision that denied a claim for service connection for cause of death is final.  38 U.S.C. § 7104 (b) (2012); 38 C.F.R. § 20.1100 (2017).

2. New and material evidence has been received since February 2007, and the claim for service connection for cause of death may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Ordinarily, the Board must ensure that the required notice and assistance provisions of the VCAA have been properly applied.  In this case, however, the Board is only rendering a final decision with respect to reopening the claim.  Therefore, the Board need not discuss whether there has been compliance with the VCAA, as any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2017). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. New and Material Evidence 

In general, a decision that is not timely appealed becomes a final decision, which may only be reopened with a showing of new and material evidence. 38 U.S.C. §§ 5108; 7105 (2012).   

"New" evidence means evidence not previously submitted.  On the other hand, "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110, 121 (2010). 

In this instance, the Appellant's claim was denied by way of a February 2007 rating decision for lack of evidence that the Veteran's cause of death was related to his military service.  This decision became final because the Appellant did not file a VA form 9 either within a year of notification of the rating decision or within 60 days of the statement of the case issued in December 2009.  Since that time, the Appellant testified at a video conference hearing in September 2017.  Because this testimony was not considered when issuing the February 2007 rating decision, it is new evidence.  During the hearing, Appellant's representative contended that the Veteran had high blood pressure readings during service, which later manifested into heart condition that caused his death.  To the extent the Appellant's testimony goes towards establishing the nexus element, the Board finds her testimony material.  

Therefore, in light of the low threshold for reopening claims noted above, the Board finds new and material evidence has been received, and Appellant's claim for entitlement to service connection for cause of death may be reopened.  Because additional development is necessary for adjudication, the claim is remanded below.  


ORDER

The claim for service connection for cause of death is reopened. 


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the claim.  

The Appellant presents two theories of entitlement to service connection for the cause of death.  First, she contends that the Veteran had high blood pressure in service, which later contributed to his heart problems that caused his death.  In the alternative, the Appellant asserts that his service-connected back disability caused paralysis, which was related to the Veteran's heart condition that caused his death.  

A February 2013 VA medical opinion found that the Veteran did not have hypertension in service.  This opinion is inadequate to adjudicate this claim as it speculative in nature.  Further, the opinion does not apply the appropriate legal standard. Nor address the central issue of whether the Veteran's cause of death is related to his military service.  An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Furthermore, during the hearing, the Appellant has indicated that there are relevant outstanding private treatment records from St. Louis University regarding a back surgery the Veteran had in 1983. 

Considering the aforementioned, a remand is necessary before the Board can adjudicate this claim.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take the necessary steps, including contacting the Appellant, to obtain outstanding medical records from St. Louis University. Documentation of this activity, including any response provided by the Appellant, must be added to the record.

2. Thereafter, forward the claims file, including a copy of this remand, to a VA examiner. The examiner must review the claims file and then address the following questions:

Did the Veteran have hypertension that was at least as likely as not (a 50 percent or greater probability) etiologically related to his active military service? 

The examiner's opinion should contemplate elevated blood pressure reading noted in the Veteran's service treatment records and address whether that was a manifestation of hypertension.  

The clinician should specifically review the transcript of the September 2017 Board hearing and fully consider the lay testimony from the surviving spouse, to include the contention that the medication that the Veteran took for weight control in service caused hypertension and heart conditions.  

If the Veteran had hypertension that was etiologically related to his military service, is it at least as likely as not (50 percent or greater probability) that his hypertension caused or contributed to his death and/or the heart failure or acute myocardial infraction which led to his death?

In the alternative, is it at least as likely as not (50 percent or greater probability) that his service-connected back disability caused or contributed to his death and/or the heart failure or acute myocardial infraction which led to his death?

In addressing this question, the examiner is asked to comment on whether the Veteran's paraplegic disease is etiologically related to his service-connected back disability.

The examiner's attention is directed to a note from Dr. J.R. dated April 2004, where he concludes that the Veteran's paraplegic disease was related to his cause of death. 

A complete rationale should be provided for all opinions.  If the clinician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.  The clinician must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular clinician.

3. After undertaking any additional development deemed appropriate, and giving the Appellant full opportunity to supplement the record, adjudicate the pending claim in light of any additional evidence added to the record.  If any decision is adverse to the Appellant, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.
 
The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


